IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT   United States Court of Appeals
                                                                               Fifth Circuit

                                                                            FILED
                                                                           April 11, 2008
                                     No. 07-40992
                                   Summary Calendar
                                                                      Charles R. Fulbruge III
                                                                              Clerk

FEDERAL DEPOSIT INSURANCE CORPORATION

                                       Plaintiff
v.

STEVE MORRISS

                                        Defendant - Appellee
v.

TARECO PROPERTIES, INC, Garnishor

                                         Movant - Appellant



                   Appeal from the United States District Court
                         for the Eastern District of Texas
                              USDC No. 6:00-MC-24


Before REAVLEY, SMITH, and DENNIS, Circuit Judges.
PER CURIAM:*
       Tareco Properties, Inc. petitioned the district court to order Steve Morriss
to turn over assets and properties for the satisfaction of an earlier judgment.
Tareco now appeals the district court’s denial of its motion for turnover with
respect to some of these properties and assets. Tareco also appeals the district

       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
court’s denial of a preliminary injunction to “prevent Steve Morriss from
transferring such property or selling it and dissipating the proceeds.” We affirm.
      Tareco motioned for turnover under Texas Civil Practice and Remedies
Code Section 31.002, commonly referred to as the Texas Turnover Statute. This
statute is a procedural mechanism by which judgment creditors can reach assets
of a judgment debtor that are otherwise difficult to attach or levy on by ordinary
legal process. See Maiz v. Virani, 311 F.3d 334, 342 (5th Cir. 2002); Beaumont
Bank v. Buller, 806 S.W.2d 223, 224 (Tex. 1991).
      We review a district court’s turnover judgment for abuse of discretion.
Bolloré S.A. v. Import Warehouse, Inc., 448 F.3d 317, 321 (5th Cir. 2006). A
court abuses its discretion when it acts “in an unreasonable or arbitrary manner
. . . without reference to any guiding rules and principles.”       Id. (internal
quotation marks and citation omitted). Based on the available evidence, the
district court did not abuse its discretion in denying Tareco’s motion for
turnover. Due in part to our conclusion that the district court properly denied
Tareco’s turnover motion, we also hold that the court did not abuse its discretion
in refusing to issue the injunction. See Piggly Wiggly Clarksville, Inc. v. Mrs.
Baird’s Bakeries, 177 F.3d 380, 382 (5th Cir. 1999) (“[T]he abuse of discretion
standard is utilized in our review of the district court's refusal to issue an
injunction.”).
AFFIRMED




                                        2